UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

DARRYL WILLIAMS,

                              Plaintiff,
                                                              9:17-CV-1332
v.                                                            (GTS/DJS)

CHRISTOPHER MILLER, Super., Great Meadow C.F.;
MERRY HARRIS, Nurse Admin., Great Meadow C.F.;
DAVID THOMPSON, M.D., Great Meadow C.F.;
F.T. NESMITH, Phys. Assis., Great Meadow C.F.;
NURSE WATKINS, Reg. Nurse, Great Meadow C.F.;
and JANE DOE, Reg. Nurse, Great Meadow C.F.,

                        Defendants.
_____________________________________________

APPEARANCES:                                                  OF COUNSEL:

DARRYL WILLIAMS, 14-A-2849
  Plaintiff, Pro Se
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, New York 12051

HON. LETITIA A. JAMES                                         WILLIAM A. SCOTT, ESQ.
Attorney General for the State of New York                    Assistant U.S. Attorney
Counsel for Defendants
The Capitol
Albany, New York 12224

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Darryl

Williams (“Plaintiff”) against the six above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”) pursuant to 42 U.S.C. §

1983, are (1) Defendants’ motion for summary judgment, and (2) United States Magistrate Judge
Daniel J. Stewart’s Report-Recommendation recommending that Defendants’ motion be granted

and that Plaintiff’s Complaint be dismissed. (Dkt. Nos. 20, 23.) None of the parties have filed

objections to the Report-Recommendation, and the deadline by which to do so has expired. (See

generally Docket Sheet.) After carefully reviewing the relevant papers herein, including

Magistrate Judge Stewart’s thorough Report-Recommendation, the Court can find no clear-error

in the Report-Recommendation.1 Magistrate Judge Stewart employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Defendants’ Motion for Summary Judgment is granted, and Plaintiff’s Complaint is dismissed.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Stewart’s Report-Recommendation (Dkt. No. 23) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 20) is

GRANTED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated: September 24, 2019
       Syracuse, New York




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
